                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of the
United States of America,

             Plaintiff,

      v.


THE WISCONSIN ELECTIONS COMMISSION, and its
members, ANN S. JACOBS, MARK L. THOMSEN,
MARGE BOSTELMANN, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., in their official capacities,
SCOTT MCDONELL in his official capacity as the Dane
County Clerk, GEORGE L. CHRISTENSON in his
official capacity as the Milwaukee County Clerk,
JULIETTA HENRY in her official capacity as the            Case No. 20CV1785
Milwaukee Election Director, CLAIRE WOODALL-
VOGG in her official capacity as the Executive Director
of the Milwaukee Election Commission, MAYOR TOM
BARRETT, JIM OWCZARSKI, MAYOR SATYA
RHODES-CONWAY, MARIBETH WITZEL-BEHL,
MAYOR CORY MASON, TARA COOLIDGE, MAYOR
JOHN ANTARAMIAN, MATT KRAUTER, MAYOR
ERIC GENRICH, KRIS TESKE, in their official
capacities; DOUGLAS J. LA FOLLETTE, Wisconsin
Secretary of State, in his official capacity, and TONY
EVERS, Governor of Wisconsin, in his official capacity.

             Defendants.



 DEFENDANT GOVERNOR EVERS’S BRIEF IN SUPPORT OF HIS PETITION FOR
                ATTORNEYS’ FEES AND SANCTIONS




       Case 2:20-cv-01785-BHL Filed 03/31/21 Page 1 of 31 Document 145
                                                INTRODUCTION

          The Court itself described this as “an extraordinary case” in which Plaintiff requested

“even more extraordinary” relief. (Dkt. 134 at 1) While the exact mechanism for this relief was a

moving target, the through-line was Plaintiff’s consistent demand for a judicial order “to set aside

the results of the November 3, 2020 popular vote in Wisconsin,” disregarding the collective

judgment of the nearly 3.3 million Wisconsinites who voted. (Id.) This demand was as meritless

as it was unprecedented. As Wisconsin Supreme Court Justice Brian Hagedorn noted in another

case, “[s]uch a move would appear to be unprecedented in American history.” Wis. Voters All. v.

Wis. Elections Comm’n, No. 2020AP1930-OA (Wis. Dec. 4, 2020) (Hagedorn, J., concurring in

denial of petition for original action).1

          Courts at every level rebuffed Plaintiff’s outrageous request. This Court determined that

Plaintiff’s lawsuit lacked legal merit. (Dkt. 134 at 2) The Seventh Circuit affirmed, under the

doctrine of laches and on the merits. Trump v. Wis. Elections Comm’n, 983 F.3d 919, 925-26 (7th

Cir. 2020). This Court had already expressed concern about how dilatory Plaintiff’s filing had

been. (Dkt. 134 at 21, n.10) The Supreme Court denied review. No. 20-883, 2021 WL 850635

(U.S. Mar. 8, 2021).

          Plaintiff and his lawyers advanced a lawsuit that, from its inception, was frivolous, dilatory,

and without merit. Plaintiff’s 70-page complaint did not clearly identify any cognizable cause of

action, did not enumerate the essential elements of any legal claim much less attempt to meet those

elements, and initially sought relief that amounted to an improper and unconstitutional advisory

opinion. When Governor Evers and other Defendants identified those defects, Plaintiff did not file

an amended complaint or even defend the shortcomings of his pleading; instead, he repeatedly


    1
        A copy of the decision is available at Dkt. 95-18.



                                                             1
           Case 2:20-cv-01785-BHL Filed 03/31/21 Page 2 of 31 Document 145
announced different formulations of the relief he was seeking, all of which suffered from

significant constitutional and logical flaws. Plaintiff’s vexatious and unreasonable litigation

approach—both procedurally and in terms of legal theory—multiplied the work required by

Governor Evers’s counsel.

       Notwithstanding the blatant shortcomings of Plaintiff’s case, the stakes of this litigation

and the accelerated timeline (exacerbated by Plaintiff’s dilatory filing of this lawsuit) necessitated

Governor Evers’ counsel litigating this case aggressively and thoroughly, at Wisconsin taxpayer

expense. The stakes could not have been higher: failure by Governor Evers and other Defendants

to thoroughly and zealously oppose Plaintiff’s requested relief could have led to the

disenfranchisement of nearly 3.3 million Wisconsin voters.

       Plaintiff and his lawyers should be held jointly responsible for filing and prosecuting this

meritless and vexatious lawsuit. There is no reason for Wisconsin taxpayers to bear the cost of this

attempt to hijack the democratic process. Governor Tony Evers respectfully requests an order

requiring Plaintiff and his attorneys to pay, at minimum, the attorneys’ fees and costs incurred in

defending Wisconsin’s November 2020 presidential election results against this baseless, belated,

and cynical assault. The Court should also impose a punitive sanction. This relief is warranted

under 28 U.S.C. § 1927 and the Court’s inherent judicial authority.

              STATEMENT OF THE CASE AND PROCEDURAL HISTORY

       On Tuesday, December 1, 2020, Donald J. Trump (“Trump”) filed a petition for leave to

commence an original action in the Wisconsin Supreme Court challenging the presidential election

results. Trump v. Evers, No. No. 2020AP1971-OA, Pet. for Original Action (Wis. Dec. 1, 2020)

(Dkt. 95-17). The very next day, notwithstanding that state law governs the election process,




                                                  2
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 3 of 31 Document 145
Trump filed this suit asking the federal court to grant relief from the election results. (Dkt. 1)2

Importantly, this lawsuit was filed on Wednesday, December 2, 2020—twenty-nine days after the

November 3, 2020 general Presidential election, fourteen days after Trump petitioned for a recount

in Milwaukee and Dane Counties, two days after the chairperson of the Wisconsin Elections

Commission (“WEC”) certified that Joseph R. Biden and Kamala D. Harris had received the

highest number of votes following that recount, two days after Governor Evers had signed the

certificate of ascertainment naming Wisconsin’s presidential electors, and while Trump’s petition

for leave to commence an original action remained pending before the Wisconsin Supreme Court.3

        On December 3, the Wisconsin Supreme Court denied Trump’s petition for leave to

commence an original action, and Trump filed, in the circuit courts for Dane and Milwaukee

Counties, lawsuits challenging the results of the recounts conducted in those counties. (Dkt. 95-19

(Trump v. Biden, No. 2020CV7092, Order for Consolidation and for Appointment of Judicial

Officer (Milwaukee Cty. Cir. Ct. Dec. 3, 2020), No. 2020CV2514 (Dane Cty. Cir. Ct. Dec. 3,

2020)) In those suits, he alleged, among other things, that ballots should not be counted because

voters illegally claimed indefinitely confined status, that municipal officials improperly added

witness information on absentee ballot certifications, and that ballots collected at “Democracy in

the Park” events in Madison were illegal. Trump v. Biden, 2020 WI 91, ¶2, 394 Wis. 2d 629, 951

N.W.2d 568.



    2
      Around the same time, Trump allies filed a bevy of lawsuits in Wisconsin state and federal challenging the
Wisconsin presidential election results. See Wis. Voters All. v. Wis. Elections Comm’n, No. 2020AP1930-OA, (Wis.
Dec. 4, 2020); Mueller v. Jacobs, No. 2020AP1958-OA (Wis. Dec. 2, 2020); Feehan v. Wis. Elections Comm’n, No.
2:20-cv-1771(E.D. Wis. Dec. 1, 2020); Dkt. 1. Notably, two prior suits, both in the Eastern District of Wisconsin,
raised claims articulated here. See Wis. Voters All. v. City of Racine, No. 20-C-1487, 2020 WL 6129510, at *1-2 (E.D.
Wis. Oct. 14, 2020), injunction pending appeal denied, 2020 WL 6591209 (E.D. Wis. Oct. 21, 2020); Langenhorst v.
Pecore, No. 1:20-cv-1701 (E.D. Wis. 2020) (voluntarily dismissed Nov. 16, 2020).
    3
      Pursuant to E.D. Wis. Civil L. R. 7(j)(2), all unpublished cases, orders, and dispositions cited are filed
in conjunction with this brief.


                                                         3
          Case 2:20-cv-01785-BHL Filed 03/31/21 Page 4 of 31 Document 145
         Despite the Wisconsin Supreme Court holding on December 3, 2020 that a state-court

action under Wis. Stat. § 9.01 provided Trump’s “exclusive judicial remedy,” Trump and his

lawyers continued to prosecute this action. Trump v. Evers, No. 2020AP1971-OA (Wis. Dec. 3,

2020) (Hagedorn, J., concurring) (internal footnote omitted). His federal claims mirrored his state

claims in that he sought to invalidate: (1) ballots submitted by those who claimed indefinitely

confined status; (2) ballots where election officials filled in witness address information; and (3)

Democracy in the Park ballots. (Dkt. 1, ¶¶83-108, 235-258) Trump also challenged the legality of

Center for Tech and Civic Life grants made to municipalities, despite Judge Griesbach having

already twice denied relief on the same theory pressed here. (Compare Dkt. 1, ¶¶168-234 with

Dkt. 95-8 (Wis. Voters All. v. City of Racine, No. 20-C-1487, 2020 WL 6129510, at *1-2 (E.D.

Wis. Oct. 14, 2020), injunction pending appeal denied, 2020 WL 6591209 (E.D. Wis. Oct. 21,

2020))

         Strikingly, the challenged practices were all in place months prior to the November

presidential election. Before the 2016 presidential election, an election in which Trump was on the

ballot, the WEC issued guidance on how local election administrators should handle absentee-

ballot envelopes with incomplete witness-address information. In March of 2020, approximately

eight months—and two statewide elections—prior to the presidential election, the WEC issued

guidance regarding absentee voters claiming “indefinitely confined” status. The WEC similarly

issued drop-box guidance in August of 2020. That same month the City of Madison publicly

advertised its Democracy in the Park events, which occurred in September and October. (Dkt. 127

at 31) Despite significant advance notice of these practices, Trump chose not to challenge any of

them until after he lost Wisconsin’s presidential election.




                                                 4
         Case 2:20-cv-01785-BHL Filed 03/31/21 Page 5 of 31 Document 145
        This Court ruled in Defendants’ favor on December 12, 2020. First, the Court found that

Wisconsin’s electors were chosen in the “manner” prescribed by the Legislature: by the results of

the statewide election. (Dkt. 134 at 17-20) It followed that Trump had no valid Electors Clause

claim under Art. II, § 1, cl. 2 of the U.S. Constitution. (See id.) Second, the Court held that none

of the WEC guidance Trump complained about deviated meaningfully from Wisconsin law. (Id.

at 20-22) Third, the Court determined that despite referencing the First Amendment, as well as the

Due Process and Equal Protection Clauses of the Fourteenth Amendment, Trump’s failure to

pursue those claims meant that he had abandoned those claims. (Id. at 1, n.1) The Court also

strongly suggested that laches barred Trump’s suit because he could, and should, have brought it

earlier. (Id. at 21, n.10)

        Simultaneously, Trump advanced his state-court case. The circuit court ruled against him,

and then, after bypassing the court of appeals, the Wisconsin Supreme Court ordered simultaneous

briefing and heard oral argument. Two days after this Court ruled, the Wisconsin Supreme Court

held that Trump’s argument about indefinitely confined voters failed because he could not show a

single voter had improperly claimed that status. Trump v. Biden, 2020 WI 91, ¶8. The Court then

ruled that Trump’s remaining claims were barred by laches. Id., ¶10.

        In the meantime, Trump had appealed this Court’s decision and sought expedited review

in the Seventh Circuit. Trump’s appellate briefs ignored his loss in the Wisconsin Supreme Court,

continuing to argue—contrary to a definitive holding from the court of last resort on questions of

state law—that indefinitely confined voters should have been barred from participating in

Wisconsin’s November 2020 election and pretending that his other legal theories had not been

rejected as untimely. On December 24, 2020, the Seventh Circuit affirmed this Court’s decision.

In its ruling, the court declared “[o]n the merits, the district court was right to enter judgment for




                                                  5
         Case 2:20-cv-01785-BHL Filed 03/31/21 Page 6 of 31 Document 145
the defendants. We reach this conclusion in no small part because of the President’s delay in

bringing the challenges to Wisconsin law that provide the foundation for the alleged constitutional

violation.” 983 F.3d at 925. The court of appeals noted that “the errors that [Trump] alleges

occurred in the Commission’s exercise of its authority are in the main matters of state law. They

belong, then, in the state courts, where [he] had an opportunity to raise his concerns.” Id. at 927.

On February 22, the Supreme Court of the United States declined to review the Wisconsin Supreme

Court’s decision. Trump v. Biden, No. 20-882, 2021 WL 666465 (U.S. Feb. 22, 2021). Two weeks

later, that court declined to review this case. Trump v. WI Elections Comm’n, No. 20-883, 2021

WL 850635 (U.S. Mar. 8, 2021).

                                            GOVERNING LAW

        Governor Evers requests that the Court sanction Trump and his attorneys under 28 U.S.C.

§ 1927 and the inherent authority of a federal court.4 Imposing fees, under section 1927 or the

Court’s inherent authority, is a discretionary decision. Kotsilieris v. Chalmers, 966 F.2d 1181,

1183 (7th Cir. 1992).

        A. 28 U.S.C. § 1927 Expressly Authorizes Assessment of Fees for Vexatious
           Litigation.

        Congress has expressly authorized courts to tax attorneys’ fees against opposing counsel

under 28 U.S.C. § 1927. That section provides:

        Any attorney or other person admitted to conduct cases in any court of the United
        States or any Territory thereof who so multiplies the proceedings in any case
        unreasonably and vexatiously may be required by the court to satisfy personally the

    4
      Had there been sufficient time, Governor Evers would likely have also pursued sanctions under Federal Rule of
Civil Procedure 11. However, the Rule 11’s safe-harbor provision requires the party moving for sanctions to first
notify the opposing party and allow 21 days for withdrawal or correction before filing a motion for sanctions. Here,
Plaintiff filed his complaint on the evening of December 2 and demanded resolution of the case and all appellate
review by December 11. Ultimately, the Court issued an order dismissing the case on December 12. There was not
time to comply with Rule 11’s safe-harbor requirement. But their demand for an expeditious process cannot insulate
Plaintiff and his attorneys from appropriate consequences for their egregious conduct.




                                                         6
          Case 2:20-cv-01785-BHL Filed 03/31/21 Page 7 of 31 Document 145
       excess costs, expenses, and attorneys’ fees reasonably incurred because of such
       conduct.

Id. The purpose of this statutory provision is to limit abuse of judicial process and deter frivolous

litigation, because the best way to control “unjustified tactics in litigation is to ensure that those

who create costs also bear them.” In re TCI Ltd., 769 F.2d 441, 446 (7th Cir. 1985).

       Litigation conduct meets the vexatious standard if it is conducted in bad faith, measured

either subjectively or objectively. Kotsilieris, 966 F.2d at 1184. There are several ways to show

bad faith, including intentional ill will, malice, reckless conduct, and indifference to the law. See,

e.g., Ordower v. Feldman, 826 F.2d 1569, 1574 (7th Cir. 1987); In re TCI Ltd., 769 F.2d at 445.

“Sanctions against counsel under 28 U.S.C. § 1927 are appropriate when ‘counsel acted recklessly,

counsel raised baseless claims despite notice of the frivolous nature of these claims, or counsel

otherwise showed indifference to statutes, rules, or court orders.’” Grochocinski v. Mayer Brown

Rowe & Maw, LLP, 719 F.3d 785, 799 (7th Cir. 2013) (quoting Kotsilieris, 966 F.2d at 1184-85).

Among other improper tactics that have warranted sanctions under section 1927 are: deliberately

ignoring potentially dispositive authority (Fred A. Smith Lumber Co. v. Edidin, 845 F.2d 750, 753

(7th Cir. 1988)), advancing claims barred by statute (id. at 752-753), failing to respond to a motion

for summary judgment (Claiborne v. Wisdom, 414 F.3d 715, 722 (7th Cir. 2005)), persisting with

litigation of claims after it was clear they lacked any basis (Walter v. Fiorenzo, 840 F.2d 427, 435

(7th Cir. 1988)), serving defendants in a piecemeal fashion (Ordower, 826 F.2d at 1575), and

manipulating legal procedures to disrupt the timing of litigation (In re Matter of Lisse, 921 F.3d

629, 642 (7th Cir. 2019).

       B. The Court Has Inherent Authority to Sanction Trump and His Lawyers

       Independent of section 1927, courts have broad authority to sanction a party or attorney

who litigates in bad faith. “[D]istrict courts possess certain inherent powers, not conferred by rule



                                                  7
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 8 of 31 Document 145
or statute, to manage their own affairs so as to achieve the orderly and expeditious disposition of

cases. That authority includes the ability to fashion an appropriate sanction for conduct which

abuses the judicial process.” Royce v. Michael R. Needle P.C., 950 F.3d 939, 953 (7th Cir. 2020)

(internal quotation marks and citations omitted). Sanctionable abuses can include “harassment,

unnecessary delay, needless increase in the cost of litigation, willful disobedience, and recklessly

making a frivolous claim” Mach v. Will Cty. Sheriff, 580 F.3d 495, 501 (7th Cir. 2009).

Additionally, courts may consider the totality of the conduct when determining if sanctions are

appropriate. Fuery v. City of Chicago, 900 F.3d 450, 454 (7th Cir. 2018).

       This inherent authority reaches bad-faith conduct, “not only in the actions that led to the

lawsuit, but also in the conduct of the litigation.” Hall v. Cole, 412 U.S. 1, 15 (1973). For example,

in one case the Seventh Circuit found bad faith and imposed fees based on “(1) the obvious

meritlessness of the … claim; (2) the failure to provide any factual or legal support for the sundry

constitutional claims; (3) counsel’s omission of a key sentence from a quotation; and (4) the failure

to respond to defendant’s motion for fees and costs.” McCandless v. Great Atl. & Pac. Tea Co.,

697 F.2d 198, 201 (7th Cir. 1983). Additionally, allowing “litigation to continue after discovery

had erased any doubt that his arguments had even a chance of success” has been held to constitute

bad faith. Mach, 580 F.3d at 501.

       Imposing sanctions under inherent authority has two primary purposes: to punish and deter

attorneys from litigating frivolous lawsuits. See Textor v. Bd. of Regents of N. Ill. Univ., 711 F.2d

1387, 1396 (7th Cir. 1983). “As with fee awards entered against a party guilty of bad faith

litigation, an award against counsel serves only incidentally to compensate the prevailing party for

fees that should never have been incurred.” Id.




                                                  8
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 9 of 31 Document 145
       Methode Elecs., Inc. v. Adam Techns., Inc., 371 F.3d 923 (7th Cir. 2004), further illustrates

the breadth of the Court’s inherent judicial authority. There, the plaintiff filed suit in the Northern

District of Illinois, claiming a press release established venue, even though the defendant had no

apparent connection to Illinois. Id. at 924. When discovery confirmed the venue allegation was

false, the defendant moved for sanctions. Id. After briefing and a hearing, the court imposed

$45,000 in attorney fees and an additional $10,000 fine. Id. at 925-26. The Seventh Circuit upheld

the attorney fee award and the fine, holding that both were within the district court’s broad inherent

authority to impose fines and fees. Id. at 928. Further demonstrating the wide discretion available

to the Court is that bad-faith conduct has even warranted overturning a jury award. Fuery, 900

F.3d at 468.

                                           ARGUMENT

       From this case’s inception through the staggeringly expedited subsequent proceedings,

there is no doubt that Trump and his attorneys brought and litigated this lawsuit in bad faith.

Unconscionably, they did so for the purpose of sowing doubt about the legitimacy of the 2020

presidential election, with a goal of disenfranchising nearly 3.3 million Wisconsin voters in order

to secure the presidency contrary to majority will. This Court has both statutory and inherent

authority to make the State whole for attorneys’ fees necessitated by this frivolous suit and to issue

sanctions, for which Trump and his attorneys should be jointly and severally liable, to dissuade

future candidates and attorneys from engaging in such reckless abuses of the judicial system.

I.     TRUMP AND HIS ATTORNEYS ENGAGED IN VEXATIOUS AND BAD-FAITH
       LITIGATION.

       Trump and his attorneys engaged in unreasonable and vexatious conduct by bringing and

conducting this meritless, dilatory lawsuit despite knowing that state law, interpreted by state

courts, governs the election process, and then rushing adjudication in a haphazard, procedurally



                                                  9
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 10 of 31 Document 145
inept way that exacerbated Governor Evers’s burdens and increased the expenses imposed upon

the state treasury. Accordingly, Plaintiff and his counsel should reimburse the attorneys’ fees

Governor Evers incurred in defending this suit. The most egregious examples of the conduct

warranting sanctions are described below.

       A. Trump Engaged in an Extensive—and Unjustifiable—Delay in Filing the Claims
          Adjudicated Here.

       Trump’s claims regarding alleged violations of state election law disputed guidance and

practices from WEC that were adopted and in place well before the 2020 presidential election.

WEC guidance relating to missing witness addresses was in place before the 2016 presidential

election. The indefinitely confined voter guidance was issued in March of 2020, prior to

Wisconsin’s presidential primary. Though Trump was on the ballot during both of those elections,

he did not challenge that guidance at any time until well after he lost. WEC’s drop-box guidance

was issued in August of 2020, over two months prior the fall election. Similarly, the Madison

Democracy in the Park events were held in September and October of 2020. These events were

widely advertised prior to taking place. Yet Trump took no action at the time.

       Trump waited until after he lost the election—and then for nearly another four weeks—to

file this lawsuit. This delay was manifestly unwarranted and unreasonable. As this Court and the

Court of Appeals both recognized (as did the Wisconsin Supreme Court), Trump’s significant

delay in bringing his claims doomed his efforts.

       B. Trump Used the Federal Court in an Effort to Evade the Preclusive Effect of State
          Court Rulings on the Same Claims.

       Trump and his lawyers’ decision to file this action while his petition for leave to commence

an original action was pending before the Wisconsin Supreme Court, served to multiply

proceedings. In addition, their decision to continue to prosecute this action after the Wisconsin

Supreme Court denied his petition for leave and while his two state court actions were pending,


                                               10
       Case 2:20-cv-01785-BHL Filed 03/31/21 Page 11 of 31 Document 145
served to multiply proceedings. The Court can infer from the undisputed facts that this decision

was made for the improper purpose of attempting an end run around the Wisconsin Supreme

Court’s December 3, 2020 holding that an action originating in the state circuit court under Wis.

Stat. § 9.01 was the “exclusive judicial remedy” applicable to Trump’s election challenge.

       Trump’s state and federal claims were nearly identical. The legal theory in both cases was

identical: the election was invalid because the WEC’s guidance was inconsistent with state law.

Trump improperly used the federal court to take an unreasonable additional bite at the apple in the

(completely predictable) event the state courts ruled against him. He should have included all of

his claims in his state court case rather than improperly using the federal system to seek a second

chance. As the Seventh Circuit observed:

       [W]e are not the ultimate authority on Wisconsin law. That responsibility rests with
       the State’s Supreme Court. Put another way, the errors that the President alleges
       occurred in the Commission’s exercise of its authority are in the main matters of
       state law. They belong, then, in the state courts, where the President had an
       opportunity to raise his concerns.

Trump, 983 F.3d at 927. In other words, Trump’s federal suit was wholly unnecessary because he

was already pursuing the same cause of action in state court, which was the exclusive jurisdiction

for his claims. His federal suit was baseless. At minimum, he should have voluntarily dismissed

this suit once the Wisconsin Supreme Court held that a state-court challenge to the recount process

was the exclusive means to contest election results. The decision to continue this action after the

Wisconsin Supreme Court’s “exclusive remedy” ruling was objectively unreasonable.

       C. Trump Ignored the Fact that Courts Across the Country Had Already Upheld the
          Validity of the CTCL Grants Trump Challenged.

       When he filed this action, Trump was aware that his theories and arguments challenging

the validity of grants by the Center for Tech and Civic Life (“CTCL”) had been rejected by all

eight courts—including one in this district—to consider them. Judge Griesbach found that nothing



                                                11
       Case 2:20-cv-01785-BHL Filed 03/31/21 Page 12 of 31 Document 145
in Wisconsin law prohibits municipalities from accepting nonpartisan private funds to facilitate

voting access. Wis. Voters All. v. City of Racine, No. 20-C-1487, 2020 WL 6129510, at *2 (E.D.

Wis. Oct. 14, 2020). Judge Griesbach confirmed—as did the seven other courts that heard similar

cases around the country—that no federal law, including the Elections Clause, prohibits CTCL

grants. Id.5 Trump had no additional legal basis to challenge these grants when he filed his

complaint here.

        D. Trump’s Complaint Was Facially Deficient and Failed to Properly Allege
           Any Claims.

        Fundamentally, any federal-court complaint must contain three elements: (1) a short and

plain statement of the grounds for the court’s jurisdiction; (2) a short and plain statement of the

claim showing that the pleader is entitled to relief; and (3) a demand for the relief sought. Fed. R.

Civ. P. 8(a). To satisfy the second element, a plaintiff must allege a plausible entitlement to relief.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint need not include detailed

factual allegations, but a plaintiff must “provide the grounds of his entitlement to relief” which

“requires more than labels and conclusions, and a formulaic recitation of a cause of action’s

elements.” Id. at 545 (internal quotation marks and citations omitted).

        Trump’s complaint fell well short of this standard. Trump and his attorneys merely paraded

a hodge-podge of objections to mail-in voting and the alleged deficiencies of Wisconsin election

officials during the 2020 election in more than 300 paragraphs over 70 pages. They never identified




    5
      Accord Ga. Voter All. v. Fulton Cty., No. 1:20-CV-4198-LMM, 2020 WL 6589655, at *5 (N.D. Ga. Oct. 28,
2020); S.C. Voter’s All. v. Charleston Cty., No. 2:20-CV-03710, Dkt. 5 (D.S.C. Oct. 26, 2020); Pa. Voters All. v.
Centre Cty., No. 4:20-CV-01761, 2020 WL 6158309, at *7 (M.D. Pa. Oct. 21, 2020); Tex. Voters All. v. Dallas Cty.,
No. 4:20-CV-00775, 2020 WL 6146248, at *21 (E.D. Tex. Oct. 20, 2020); Iowa Voter All. v. Black Hawk Cty., No.
C20-2078-LTS, 2020 WL 6151559, at *5 (N.D. Iowa Oct. 20, 2020); Election Integrity Fund v. City of Lansing, No.
1:20-CV-950, 2020 WL 6605987, at *3 (W.D. Mich. Oct. 19, 2020); Minn. Voters All. v. City of Minneapolis, No.
CV 20-2049 (MJD/TNL), 2020 WL 6119937, at *9 (D. Minn. Oct. 16, 2020). (Copies of these unpublished decisions
are on file with the Court at Dkt. 95-9-15)



                                                      12
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 13 of 31 Document 145
any cause of action that could plausibly support the requested relief—i.e., casting aside the votes

of nearly 3.3 million Wisconsinites who exercised their fundamental right to vote in the

presidential election—or provided a legal basis for a court’s authority to issue the requested relief.

       Although the Court did not address this argument, the Complaint’s blatant deficiencies

evidence the vexatious conduct of Trump’s attorneys. These shortcomings were more than just a

formality; they increased the time and effort defendants had to devote even to determine what, if

anything, Trump’s suit was alleging so that they could then formulate appropriate arguments in

response. The meandering, prolix complaint further illustrates the vexatious conduct of Trump and

his attorneys.

       E. Trump’s Attorneys Failed to Adhere to Fundamental Procedural Rules in
          Initiating this Case.

       Trump and his attorneys failed to follow even the most basic rules under the Federal Rules

of Civil Procedure and this Court’s local rules. Specifically, Trump and his lawyers:

           failed to provide this Court with notice, as required by Eastern District of Wisconsin,
           Civil L. R. 3(b), of the pendency of a related case, Feehan v. Wis. Elections Comm’n,
           No. 2:20-cv-01771, (E.D. Wis. Dec. 1, 2020)(Dkt. 1), assigned to Chief Judge Pepper.
           By not disclosing the related case, Trump’s attorneys undermined the goal of the local
           rule to preserve judicial resources in the manner in which cases are assigned. Having
           the related actions assigned to the same judge would have promoted judicial economy
           and mitigated the burden on defendants’ counsel in litigating both cases.

           Trump’s attorneys did not comply with Federal Rule of Civil Procedure 4, which
           requires service of process on every defendant. This was not a case of piece-meal
           service—itself recognized by the Seventh Circuit as a basis for imposing fees under
           section 1927, Ordower, 826 F.2d at 1575—but the total absence of mandatory service.

Trump and his lawyers acted recklessly and showed indifference to this Court’s local rules and the

Federal Rules of Civil Procedures.

       F. Trump and His Attorneys Raised and Abandoned Arguments Haphazardly.

       In litigating this suit, Trump and his lawyers never cohered on any cognizable legal theory

or made any effort to marshal evidence that would demonstrate Trump should prevail. Barely a


                                                 13
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 14 of 31 Document 145
week passed between Trump filing this case and it going to trial; in that short time, Trump’s team

repeatedly reformulated the relief he was seeking. None of the various formulations asked for a

remedy that this Court could constitutionally or practically provide.

       For example, Trump’s complaint referenced the First Amendment, as well as the Due

Process and Equal Protection Clauses of the Fourteenth Amendment. But Trump never had

developed theories or arguments under these authorities, and he ultimately abandoned any reliance

on these provisions. On the eve of trial, Trump’s attorneys conceded that they had no argument

under the First Amendment or the Due Process Clause. (Dkt. 134 at 1, n.1) They insisted that they

would forge ahead under the Equal Protection Clause, but, as this Court concluded, “the complaint

offers no clue of a coherent Equal Protection theory and plaintiff offered neither evidence nor

argument to support such a claim at trial.” (Id.) Even though Trump and his attorneys essentially

conceded those arguments had no merit, Governor Evers still had to research and respond to those

arguments in the few days they had to respond to Trump’s complaint. (Dkt. 95 at 16-18) That effort

was entirely wasted, due to the haphazard approach Trump’s attorneys took. Asserting theories

without having researched them in advance and ensured they had legal merit is an improper and

vexatious approach to litigation.

       G. Trump Requested Three Types of Unprecedented Relief Without Any Legal
          Basis.

       Trump and his lawyers’ quick-change approach to constitutional arguments was outdone

only by their ever-shifting approach to the ultimate relief they sought. This Court aptly described

the case as “extraordinary” and “Plaintiff’s requests for relief [as] even more extraordinary.” (Dkt.

134 at 1 (emphases in original)) Trump and his attorneys asked for three different forms of relief

in a matter of seven days. They originally requested that the Court remand “this case to the

Wisconsin Legislature” and allow the Legislature to determine the appropriate remedy. (Dkt. 1 at



                                                 14
       Case 2:20-cv-01785-BHL Filed 03/31/21 Page 15 of 31 Document 145
72) Acknowledging that our constitutional structure does not permit a federal court to “remand”

an election to the Wisconsin Legislature, Trump’s attorneys backpedaled, claiming the term

“remand” was “unartful.” (Dkt. 130 at 59) Trump’s attorneys then asked the Court to “issue

injunctive relief ordering Governor Evers to issue a certificate of determination consistent with,

and only consistent with, the appointment of electors by the Wisconsin legislature.” (Dkt. 109 at

41) They changed tack again at oral argument, asking the Court to declare the election

unconstitutional, void the appointment of Wisconsin’s Democratic presidential electors, and

“revert” the case to the Legislature to appoint electors. (Dkt. 130 at 59-60) They further requested

an injunction against Governor Evers to issue a certificate of determination. (Id. at 60)

        Trump’s shifting requests for relief required Defendants continually to adjust their

arguments and perform research to respond to his new requests. The fact that their final request

for relief came at trial further illustrated bad-faith litigation tactics. Had this been a serious case,

the relief that Trump sought should have been clearly defined from the beginning, rather than his

attorneys moving the goal posts every time Defendants pointed out that their latest request was

unconstitutional. None of these requests has any basis in constitutional, statutory, or other legal

authority. In essence, Trump asked this Court to disenfranchise 3.3 million Wisconsinites who

voted in a valid election, without providing any legal basis for this shocking request. Making such

requests without any legal support constitutes vexatious conduct.

        H. Trump’s Attorneys Failed to Respond to Governor Evers’ Substantive
           Arguments.

        Trump’s attorneys largely ignored Governor Evers’ brief supporting his motion to dismiss.

Governor Evers’ brief included substantive arguments that directly impacted the success of

Trump’s claims. Specifically, they did not address any of the following arguments, each of which

was potentially dispositive of the case:



                                                  15
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 16 of 31 Document 145
           Trump failed to state a claim in compliance with Fed. R. Civ. P. (8)(a)(2);

           The exclusive state remedy of Wis. Stat. § 9.01(11) barred Trump’s claims; and

           Trump requested this Court issue an unconstitutional advisory opinion.

Governor Evers decided to file a reply brief in support of his motion to dismiss largely because

Trump did not address these arguments and therefore conceded them. Addressing this failure by

Trump’s attorneys required further research and briefing, all completed within nine hours after

Trump’s attorneys filed their (incomplete) brief in opposition to Governor Evers’s motion to

dismiss. (See Dkt. 109; Dkt. 84) At trial, Trump’s attorneys still did not address the merits of

Governor Evers’s arguments, insisting that their failure to address key issues in the motion to

dismiss “didn’t concede anything.” (Dkt. 130 at 78-79)

       I. Trump Never Made Any Effort to Present Evidence that Supported His Case.

       This case was doomed from the start because the foundation on which Trump’s attorneys

constructed the lawsuit was unsound. In the most generous possible reading, Trump’s suit

complained that Wisconsin violated the Electors Clause by failing to allow the Legislature to

determine the manner for appointing the state’s presidential electors. But this is utter nonsense.

For more than 170 years—literally, for as long as Wisconsin has been a state—Wisconsin law has

expressly provided that the state’s presidential electors would be appointed by the results of the

statewide presidential election. Wis. Stat. § 8.25. Trump did not—and indeed could not—dispute

that Wisconsin held a general election in November 2020, that the certified results showed he lost

that election, and that Wisconsin’s presidential electors were appointed in accord with the certified

results. The “manner” of the election was never in question. Trump’s allegations pertained only to

the administration of the general election, which could not form the basis for an Article II claim.

Therefore, his claims were completely unfounded and vexatious.




                                                 16
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 17 of 31 Document 145
       Moreover, even if his complaints about the election administration were timely and

properly brought in this Court (they were not), he made no effort to provide evidence in support

of those complaints. Notably absent from Trump’s lawsuit was any fact showing that even one

Wisconsin voter improperly submitted a ballot. Consider:

           Trump’s attorneys asserted that every Wisconsinite who requested an absentee ballot
           under the longstanding provision for indefinitely confined voters should have been
           disenfranchised. But, instead of providing actual evidence, they simply asserted that
           ballots for all such voters should have been discarded.

           They similarly provided no evidence regarding the number of absentee ballots that had
           envelopes with incomplete witness addresses. Again, they merely asserted that the
           practice alone warranted voiding an entire election rather than proving that any
           individual ballot was improperly counted.

           Further, Trump’s challenges to drop boxes included no evidence of how many ballots
           were returned to drop boxes, much less how many were allegedly improper in some
           way. Trump instead insisted that drop boxes were somehow inherently suspect and
           therefore invalid, even though counsel for Republican leaders in the Wisconsin
           Legislature expressly praised drop boxes as a vital tool. (See Dkt. 95 at 15) Trump’s
           lawyers never challenged any individual ballot returned to a drop box.

Trump’s lawyers litigated a case built upon a flawed foundation and for which they could not, and

indeed did not even try to, support with actual evidence. Such conduct is vexatious.

       J. Trump’s Attorneys Pressed Ahead with Their Appeal, Ignoring both Relevant
          Factual Developments and Dispositive Precedent.

       Prior to Trump’s appeal of this Court’s decision, the Wisconsin Supreme Court affirmed

the rejection of his parallel claims in the state-court recount suit. Trump v. Biden, 2020 WI 91. The

Wisconsin Supreme Court—the ultimate authority on questions of what Wisconsin state law,

including Wisconsin election law, means—reiterated that the WEC’s guidance interpreting the

longstanding statutory provision on indefinitely confined voters was not flawed. Id., ¶¶7-8. It then

ruled that all of his other election claims were barred by laches. Id., ¶¶9-31. Wisconsin’s Supreme

Court reiterated that WEC’s indefinitely confined voter guidance was correct in a separate




                                                 17
       Case 2:20-cv-01785-BHL Filed 03/31/21 Page 18 of 31 Document 145
decision, issued the same day as Trump. Jefferson v. Dane Cty., 2020 WI 90, ¶¶23-27, 394 Wis.

2d 602, 951 N.W.2d 556.

        The Wisconsin Supreme Court’s decisions were wholly dispositive of Trump’s appeal in

this matter. Yet, in his appeal to the Seventh Circuit, Trump’s lawyers did not even acknowledge

the Wisconsin Supreme Court’s majority opinion in Trump. He cited from the dissents (which have

no legal effect), but failed even to note the majority holding, much less its preclusive effect on the

Seventh Circuit’s consideration of his appeal., (Dkt. 41 at 13, 25, 43)

        Hours after the Wisconsin Supreme Court issued its decision, Wisconsin’s presidential

electors met and cast their votes for Biden and Harris. The electors promptly transmitted the results

to Congress.6 Those developments mooted Trump’s appeal. Yet, Trump’s lawyers forged ahead

that same day with filing their appeal. (Dkt. 136) Not only that, but they obtained an expedited

schedule for litigating the appeal before the Seventh Circuit and, after the Seventh Circuit affirmed

the failure of Trump’s case, they sought additional review in the U.S. Supreme Court. Indeed, even

after the inauguration, Trump’s lawyers filed supplemental briefs in the Supreme Court seeking to

extend this litigation, in which at that point no relief was even conceivable, much less available.

See Trump v. Wis. Elections Comm’n, No. 20-883, Suppl. Br. of Pet’r Pursuant to Supreme Court

Rule 15.8.

        This litigation never should have occurred, because the state-court proceedings were the

exclusive process for challenging the administration of Wisconsin’s election after that election was

over. Once the Wisconsin Supreme Court ruled, and once Wisconsin’s presidential electors had




     6
       Wisconsin’s Certificate of Votes Cast for President is available at https://www.archives.gov/files/electoral-
college/2020/vote-wisconsin.pdf (last visited Mar. 30, 2021).



                                                        18
         Case 2:20-cv-01785-BHL Filed 03/31/21 Page 19 of 31 Document 145
cast their votes, Trump’s appeal was rendered not only improper but also meaningless. Yet Trump

and his attorneys persisted, heedless of the costs imposed by their pointless litigation strategy.

II.    TRUMP AND HIS ATTORNEYS’ CONDUCT WARRANTS IMPOSITION OF
       ATTORNEY FEES.

       Here, Trump and his attorneys engaged in unreasonable, bad-faith, and vexatious litigation

from the moment they filed the complaint. Governor Evers had no choice but to respond to their

baseless arguments and assault on the democratic process, because Trump and his attorneys pushed

the case ahead so fast they precluded routine procedural motions that would otherwise have

disposed of this case. The conduct of this litigation was unreasonably vexatious by several

measures. Individually, those establish that Trump and his attorneys were reckless, indifferent to

the law, or extremely negligent in prosecuting this suit. Cumulatively, they leave no doubt that

their prosecution of this case is sanctionable.

       A. Trump’s Attorneys Should Bear Governor Evers’s Fees under 28 U.S.C. § 1927.

       The totality of actions taken by Trump’s attorneys easily satisfy the unreasonable and

vexatious standard. The totality of actions qualifies as objective and subjective bad faith. See

Kotsilieris, 966 F.2d at 1185 (attorney fees can be awarded by finding of objective or subjective

bad faith). They recklessly filed and pursued baseless claims challenging the validity of the

election nearly one month after it took place without providing any legal basis for their

extraordinary request or any evidence of improper voting, and abandoning three of their theories

prior to trial. Fred A. Smith Lumber Co., 845 F.2d at 753 (sanctions warranted for bringing

meritless claims); Claiborne, 414 F.3d at 722 (pursuing claims without a factual basis supported

decision to impose fees). Trump and his attorneys abused the judicial process by duplicating

groundless claims and changing their requested relief three times. In re Matter of Lisse, 921 F.3d

629 (abuses to and manipulation of the judicial process supported sanctions). Throughout the



                                                  19
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 20 of 31 Document 145
litigation they showed a complete indifference to the law by ignoring binding precedent that barred

their claims. Grochocinski, 719 F.3d at 799 (sanctions appropriate for reckless pursuit of frivolous

claims and showing indifference to law); Fred A. Smith Lumber Co., 845 F.2d at 753 (sanctions

appropriate for ignoring dispositive authority). They continued to litigate, appealing to the Seventh

Circuit and Supreme Court, even after it was clear their claims were moot, barred by Wisconsin’s

Trump decision, and without any likelihood of success. Walter, 840 F.2d at 435 (sanctions

appropriate for continuing to litigate meritless claims). Trump’s attorneys failed to respond to

substantive arguments raised by Governor Evers. Claiborne, 414 F.3d at 722 (failure to respond

to motion for summary judgment supported fee award). It is also clear in the record that not all

defendants were properly served or asked to waive service. Ordower, 826 F.2d at 1575 (piecemeal

service as basis for attorney fees). The totality of all of these actions was reckless, in bad faith, and

warrants imposition of fees under 28 U.S.C. § 1927.

        B. Trump and His Attorneys Should Bear Governor Evers’s Attorneys’ Fees and
           Additional Sanction under this Court’s Inherent Authority.

        Separate and apart from section 1927, this Court should exercise its inherent authority to

sanction Trump and his attorneys. As explained above, Trump and his attorneys brought this

lawsuit in bad faith. These grounds warrant imposition of fees, and additional punitive sanctions,

against Trump individually and his attorneys pursuant to the Court’s inherent authority.

        The standard for imposition of fees pursuant to the Court’s inherent authority is similar to

that of section 1927, as both require a finding of bad faith. Fees against both Trump and his

attorneys are appropriate because both initiated and pursued this litigation in bad faith. This lawsuit

was unprecedented and meritless: it had no legal support from the outset, and several of the

constitutional theories advanced were undeveloped, groundless, and/or precluded by prior

decisions. McCandless, 697 F.2d at 201 (sanctions appropriate for advancing meritless claim and



                                                   20
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 21 of 31 Document 145
failing to provide factual or legal support for constitutional claims). Indeed, some theories initially

advanced here were so meritless that Trump and his counsel abandoned them immediately before

or at trial. Id. (failure to provide support for constitutional claims warranted sanctions). The fact

that Trump and his attorneys ignored dispositive arguments from Governor Evers is also grounds

for sanctions. Id. (failure to respond to motion for fees and costs contributed to sanctions).

Additionally, after December 14, it was clear Trump had no possibility of success in this litigation.

The Wisconsin Supreme Court had definitively dismissed his challenge to the recount results, the

Electoral College had met, and Wisconsin’s presidential electors cast the state’s votes for Biden.

Yet Trump pressed on in the Seventh Circuit, where he did not even cite the authority that

precluded his claims. That conduct is sanctionable. Mach, 580 F.3d at 501 (continuing to litigate

after it is apparent claims are meritless warranted sanctions).

        Fees against Trump himself are especially appropriate given that the primary purpose of

his post-election litigation seemed to be not vindicating legal rights but fueling his campaign

fundraising. Following his election loss, Trump raised approximately $250 million in campaign

contributions.7 This underscores that Trump did not pursue this case, or any other post-election

litigation, in good faith; instead he used the courts—as well as the defendants, all of whom were

government actors—as tools to assist him in raising funds to aid future political endeavors.

Misusing the judicial system as a fundraising tool certainly qualifies as bad faith, and warrants

sanctions.

        Methode and Fuery establish that this Court has vast discretion when it comes to fashion a

proper sanction. Methode teaches that a punitive monetary sanction above and beyond full


    7
      Jemima McEvoy, Trump Raised $250 Million Since Election To Challenge Outcome—Here’s Where Most Of
The Money Will Actually Go, Forbes, Jan. 31, 2021, https://www.forbes.com/sites/jemimamcevoy/2021/01/31/trump-
raised-250-million-since-election-to-challenge-outcome-heres-where-most-of-the-money-will-actually-
go/?sh=63227b778824 (last visited Mar. 30, 2021).



                                                     21
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 22 of 31 Document 145
attorneys’ fees is acceptable. Fuery teaches that, whether the party or its counsel is responsible for

the conduct, the appropriate sanction may be levied against the party; if it were not so, the Fuery

court would not have affirmed the sanction of vacating a jury award to the plaintiff of $260,000

based on the lawyer’s misconduct. Fuery also makes clear that the Court may ultimately act based

on the litigation whole of the conduct, which might exceed the sum of its parts. Here, even if the

Court may be inclined to overlook any single act of Trump and his attorneys, their conduct on the

whole, throughout this short, intense litigation, justifies sanctions. From the moment they filed this

lawsuit until the Supreme Court denied review, Trump and his attorneys litigated in bad faith.

Their conduct imposed substantial litigation expenses on Wisconsin taxpayers, and, even though

their case was unsuccessful, it blazed a dangerous path suggesting that losing election candidates

can run to court and complain about the rules after the election. The Court should fashion a remedy

that adequately makes the State whole and also helps deter this type of conduct in the future.

        C. Imposing Sanctions Would Discourage Similar Abuse in the Future of the
           Litigation Process as a Way to Attack Unfavorable Election Results.

        The audacity of this lawsuit—an attack on the bedrock principle that ballots decide

elections, brought without any legal or factual basis, more than four weeks after the election—

merits the imposition of both a fee award and a punitive sanction. This is true not only because

Wisconsin taxpayers deserve to be made whole, but also because deterrence demands making an

example of Trump and his attorneys to discourage future frivolous litigation. Absent a clear

deterrent message here, Wisconsin—known for perennial, razor-thin election results—will likely

see similar cases following future elections. If there is not a penalty for bringing litigation like this,

losing candidates, their allies, and attorneys will have nothing to lose by challenging results

following elections, and they could even perceive that they have incentives to do so. Simply put,




                                                   22
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 23 of 31 Document 145
a message must be sent that this type of behavior cannot be tolerated in the judicial system, and

that attorneys should avoid these types of frivolous attempts to disenfranchise voters in the future.

            Other courts have reached this conclusion and have imposed sanctions for baseless post-

election litigation. An Arizona state court awarded attorneys’ fees to the Secretary of State because

the Arizona Republican Party filed a groundless lawsuit challenging the outcome of that state’s

2020 presidential election.8 And Judge James Boasberg, on the federal court for the District of

D.C., referred a lawyer to a disciplinary panel for bringing a meritless suit as a forum for political

grandstanding.9 That suit, like this one, challenged the results of Wisconsin’s 2020 presidential

election and sought to relitigate, in yet another forum, many of the same claims already deemed

meritless in Wisconsin state and federal courts. Fee petitions in other post-election challenges are

pending in Michigan and Georgia.10 Awarding sanctions here would not make this Court an outlier.

To the contrary, doing so would put this Court on record advancing the deterrent function that the

Seventh Circuit recognized as a purpose of imposing sanctions. See, e.g., Textor, 711 F.2d at 1396;

Salmeron v. Enter. Recovery Sys., Inc., 579 F.3d 787, 797 (7th Cir. 2009); Dotson v. Bravo, 321

F.3d 663, 668 (7th Cir. 2003).

III.        THE AMOUNT OF GOVERNOR EVERS’S FEE REQUEST IS REASONABLE.

            Because this lawsuit was filed and prosecuted in bad faith, an award of all fees and

expenses incurred in defending this lawsuit is appropriate. Goodyear Tire & Rubber Co. v. Haeger,




    8
      A copy of the order is available at https://www.democracydocket.com/wp-content/uploads/sites/45/2020/
11/m9485207.pdf (last visited Mar. 30, 2021).
       9
       Josh Gerstein, Lawyer Who Brought Election Suit Referred for Possible Discipline, Politico, Feb. 19, 2021,
https://www.politico.com/news/2021/02/19/lawyer-election-suit-discipline-470369 (last visited Mar. 30, 2021).
       10
        Alison Durkee, Georgia Counties Ask Trump For Nearly $17,000 In Legal Fees As GOP Election Lawyers
Face Consequences, Forbes, Feb. 24, 2021, https://www.forbes.com/sites/alisondurkee/2021/02/24/georgia-counties-
ask-trump-for-nearly-17000-in-legal-fees-as-gop-election-lawyers-face-consequences/?sh=1005545957c8        (last
visited Mar. 30, 2021).



                                                      23
            Case 2:20-cv-01785-BHL Filed 03/31/21 Page 24 of 31 Document 145
137 S. Ct. 1178, 1188 (2017) (“If a plaintiff initiates a case in complete bad faith, so that every

cost of defense is attributable only to sanctioned behavior, the court may” award the entire amount

of legal expenses incurred). In this case, the abuses of the judicial system began with the dilatory

filing of this suit and continued through its conclusion, all for an extraordinarily improper purpose

of disenfranchising nearly 3.3 million Wisconsinites who turned out to vote in the 2020

presidential election.

       Governor Evers’s request for $145,174.90 in attorney fees and costs is reasonable. It

reflects the time expended by his lead counsel team, necessitated by the extraordinarily expedited

timeline Trump and his lawyers demanded, the complexity of the issues involved, and the high

stakes of the litigation. The hours expended and the hourly rates ascribed are reasonable for this

type of case. Calculation of fees begins with the lodestar calculation, which is “the product of the

hours reasonably expended on the case multiplied by a reasonable hourly rate.” Montanez v. Simon,

755 F.3d 547, 553 (7th Cir. 2014). Governor Evers’s legal team on this case was led by a team of

three lawyers at Stafford Rosenbaum LLP. While a number of other lawyers provided pro bono

counsel to Governor Evers before this Court—including several partners at Susman Godfrey LLP

and Paul Smith at the Campaign Legal Center—the Stafford team led the Governor’s

representation in all post-election litigation. Fees for that team should be taxed against Trump and

his lawyers.

       The number of hours the Stafford Rosenbaum LLP team devoted to litigating this matter

was reasonable. Trump waited until four full weeks after the election to file his lawsuit, and then

demanded an expedited schedule to resolve the case in the minimal time available between his

belated filing and the meeting of the Electoral College. The Court accommodated Trump, allowing

defendants four calendar days (including a Saturday and Sunday) to file briefs opposing Trump’s




                                                 24
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 25 of 31 Document 145
motion for injunctive relief. (Dkt. 45) Simultaneously with that briefing schedule, Governor Evers

drafted and briefed a motion to dismiss on numerous jurisdictional, standing, and merits grounds.

(Dkt. 95) After Trump submitted his response/reply brief, Governor Evers submitted a reply

brief—researched, written, and filed within nine hours—highlighting the dispositive holes in

Trump’s arguments against the motion to dismiss. (Dkt. 120)

       The hours worked in researching and drafting briefs, as well as preparing for and

participating in a conference with the Court, and the merits hearing were all reasonable under the

circumstances. (Mandell Decl., ¶28; Leitner Decl., ¶16; Olson Decl., ¶¶26-29; O’Neill Decl., ¶13;

Packard Decl., ¶¶17-18; Rosenzweig Decl. ¶13) A team of attorneys had to work together to

respond to Plaintiff’s claims and also raise a panoply of arguments for dismissal. (Mandell Decl.,

¶¶7-9) Governor Evers’s legal team worked in concert, sometimes in shifts around the clock, to

research, draft, and refine multiple briefs simultaneously. (Id.) That work was necessary to

dispatch this frivolous lawsuit and protect Wisconsin’s election results. (Id., ¶¶7-10) Governor

Evers’s counsel also served an informal coordinating role among the counsel for all twenty-three

Defendants Trump chose to sue. (Id., ¶6)

       The variety and complexity of issues addressed by Governor Evers’s briefs also contributed

to the hours consumed. (Id., ¶¶7-9) Trump’s untimely request for unprecedented injunctive relief

required delving into a panoply of constitutional bars to Trump’s suit, such as standing for claims

under the Constitution’s distinct Election Clause and Electors Clause, as well as the Eleventh

Amendment’s preclusive effect. Governor Evers also presented arguments asserting laches,

mootness, exclusive state remedies, abstention, and failure to state a claim. (Dkt. 95 and 120) Each

of these arguments required research, analysis, and development into a clear, cogent, concise brief.

(Mandell Decl., ¶¶7-9) The complexity of these issues required a significant time investment from




                                                25
       Case 2:20-cv-01785-BHL Filed 03/31/21 Page 26 of 31 Document 145
Governor Evers’s attorneys. (Id., ¶¶7-9, 28) Additionally, there were nearly two dozen named

defendants in this case. Counsel for Governor Evers took a lead role in coordinating among the

attorneys representing the defendants, both at the district court level and court of appeals; this was

especially true in the Seventh Circuit appeal, where the Court provided only 48 hours for briefing

and required that all of the named defendants coordinate to file one collective brief. (Id., ¶6) Thus,

the total hours number of hours worked was reasonable. (Id., ¶29)

       The rates requested by Governor Evers are also reasonable. (Id., ¶30) “A reasonable hourly

rate is based on the local market rate for the attorney’s services.” Montanez, 755 F.3d at 553. That

market rate can be determined by reference to “rates charged by similarly experienced attorneys

in the community.” Id. Submitted with this motion is a declaration by Jeffrey A. Mandell, lead

special counsel for Governor Evers in post-election matters, outlining his qualifications and those

of others who represented Governor Evers in this matter. (Mandell Decl., ¶¶14-19) Mandell

routinely handles complex and constitutional litigation matters. (Id., ¶18) The rates he and other

members of the Stafford team assert here are consistent with the local market for rates in these

kinds of cases, as evidenced by the declarations provided with this brief from several other

Wisconsin attorneys who handle matters of this complexity and importance. (Leitner Decl., ¶17;

Olson Decl., ¶¶22-24; O’Neill Decl., ¶14; Packard Decl., ¶16; Rosenzweig Decl., ¶15) They are

also consistent with rates paid over the past several years by the Wisconsin Legislature to private

outside counsel in litigation matters involving governance issues. (Mandell Decl., ¶30)

       Bearing in mind that one purpose of sanctions is deterrence, Riddle & Assocs., P.C. v.

Kelly, 414 F.3d 832, 835 (7th Cir. 2005), Governor Evers suggests that the fees sought here should

be supplemented with a monetary sanction against Trump and his attorneys. In the Methode

Electronics, Inc. case, the court imposed a fine payable to the court. 371 F.3d at 925-26. Governor




                                                 26
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 27 of 31 Document 145
Evers believes a fine payable to the Court—or alternatively to a charity focused on protecting

voting rights in Wisconsin—would also be appropriate.

IV.        GOVERNOR EVERS’S FEE REQUEST IS TIMELY.

           In Overnite Transportation Co. v. Chicago Industrial Tire Co., 697 F.2d 789, 793 (7th Cir.

1983), the Seventh Circuit held that “a party must bring a motion for fees and costs either before

an appeal is perfected or during the pendency of the appeal on the merits.” But both the

extraordinary circumstances surrounding this case and Overnite’s outlier status—it is in tension

(at minimum) with Supreme Court precedent and no other Circuit has adopted the Seventh

Circuit’s reasoning—militate against its application here.

           First, if ever there were a case to distinguish on its facts, it is this one. The extremely

expedited nature of this case made it practically impossible for Governor Evers or any other

Defendant to seek fees before Trump’s appeals concluded. Trump filed his complaint in the

evening of December 2, 2020; this Court issued its order on the morning of December 12, 2020;

and the Seventh Circuit affirmed mid-afternoon on December 24, 2020. The truncated briefing,

merits hearing, and appeal schedule Trump demanded, first in this Court and then in the Seventh

Circuit, precluded the Defendants from filing a motion for fees prior to the appellate decision.11

Overnite is inapposite to a situation like this one, where the Plaintiff’s own actions and demands

led to such an expedited schedule. Applying Overnite here would allow attorneys to engage in

unreasonably vexatious conduct, but escape culpability by losing quickly.




      11
       The circumstances here go beyond the short time that the appeal was pending before the Seventh Circuit. The
one week in which the appeal was pending immediately preceded the Christmas holiday, and it fell in the middle of
the calendar month, so that counsel’s typical billing practices did not even calculate fees until more than a week after
the appeal had already concluded. (Mandell Decl., ¶25) Moreover, this was only one of a number of redundant cases
filed to overturn the results of Wisconsin’s election, so defendants’ counsel did not have the luxury of focusing
exclusively on this case to prioritize a fee motion during the pendency of the appeal.



                                                          27
           Case 2:20-cv-01785-BHL Filed 03/31/21 Page 28 of 31 Document 145
       Second, subsequent case law reveals Overnite is an outlier decision abrogated by

subsequent Supreme Court case law. The Supreme Court rejected Overnite’s logic, holding that

fee motions under 42 U.S.C. § 1988 did not need to comply with time limits established by Fed.

R. Civ. P. 59(e) because doing so was not “necessary or desirable to promote finality, judicial

economy, or fairness.” White v. New Hamp. Dep’t of Empl. Sec., 455 U.S. 445, 452 (1982). Rather,

the White Court explained, attorney fees are “uniquely separable from the cause of action to be

proved at trial.” Id. Similarly, the Supreme Court has held that district courts retain jurisdiction to

impose Rule 11 sanctions even after dismissal of the case because sanctions are collateral to the

merits, even if the court lacks subject matter jurisdiction. See Willy v. Coastal Corp., 503 U.S. 131,

138-39 (1992); Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 396-97 (1990).

       Other Circuits have recognized the same, refusing to adopt Overnite’s approach to section

1927 motions. The Fourth Circuit opined that “[e]ven where, as here, the defendants characterize

the plaintiffs’ claims as entirely baseless, the appropriateness of the characterization is unsettled

as long as there is a pending appeal…. There is some reason to think that such uncertainty should

be clarified before counsel and the district judge should be called upon to consider the

appropriateness of a fee award and assess the amount.” Hicks v. S. Md. Health Sys. Agency, 805

F.2d 1165, 1167 (4th Cir. 1986). The Hicks Court went on: “The Supreme Court seems to have

held in White that the district court has jurisdiction to consider and grant a motion for the allowance

of fees, though made several months after the conclusion of all appellate proceedings.” Id.

       The Third Circuit subsequently compared the Seventh Circuit’s rationale in Overnite with

the Fourth Circuit’s in Hicks, ultimately “agree[ing] with the Court of Appeals for the Fourth

Circuit that a Rule 11 motion is ‘uniquely separable’ and collateral from the decision on the merits”

and could be filed even after an appeal was completed. Mary Ann Pensiero, Inc. v. Lingle, 847




                                                  28
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 29 of 31 Document 145
F.2d 90, 98 (3d Cir. 1988)(quoting White, 455 U.S. at 452); accord In re Schaefer Salt Recovery,

Inc., 542 F.3d 90, 101-03 (3rd Cir. 2008). The Second, Sixth, and Tenth Circuits have similarly

rejected Overnite’s reasoning. See Steinert v. Winn Group, Inc., 440 F.3d 1214, 1223 (10th Cir.

2006); Schlaifer Nance & Co. v. Esate of Warhol, 194 F.3d 323, 333 (2d Cir. 1999); In re Ruben,

825 F.2d 977, 982 (6th Cir. 1987). By contrast, no Circuit appears to have adopted Overnite’s

approach.12

          Given that the Overnite decision is inconsistent with Supreme Court precedent and that,

even on its own terms, it should not apply in the circumstances of this case, there is no doubt that

Governor Evers’s fee request should be considered timely and granted on its merits.

V.        THIS COURT SHOULD HOLD TRUMP AND HIS ATTORNEYS JOINTLY AND
          SEVERALLY LIABLE FOR ALL FEES AND SANCTIONS ASSESSED.

          If the Court imposes fees against Trump and his attorneys, it should make all of those

against whom they are assessed jointly and severally liable. All fees awarded under 28 U.S.C.

§ 1927 should be joint and several against all counsel who entered appearances on behalf of Trump

in this case. All fees and any sanctions levied under the Court’s inherent authority should be joint

and several against Trump and his attorneys. The Seventh Circuit held that parties and multiple

counsel can be made jointly and severally liable for attorney fees. See Lightspeed Media Corp. v.

Smith, 761 F.3d 699, 710 (7th Cir. 2014). Since Trump and his attorneys all played a role in

bringing, prosecuting, and perpetuating this bad-faith litigation, the Court should find them all

jointly and severally liable for any resulting fees and sanctions.



     12
       The Overnite rationale has also been rejected by other courts. See, e.g., In re Veg Liquidation, Inc., No. 5:13-
BK-73597, 2015 WL 13776226, at *4 (Bankr. W.D. Ark. Sept. 15, 2015); Kellar v. Van Holtum, 605 N.W.2d 696,
700 (Minn. 2000), as amended on denial of reh’g (Feb. 29, 2000), superseded in part by rule on other grounds, as
stated in In re Com’r of Public Safety, 735 N.W.2d 706, 710 (Minn. 2007).




                                                         29
          Case 2:20-cv-01785-BHL Filed 03/31/21 Page 30 of 31 Document 145
                                           CONCLUSION

       This case was extraordinary, as the Court itself repeatedly noted. In this instance, that is

neither an exaggeration nor a compliment. From its inception, through its haphazard prosecution,

and until its ignominious conclusion, this case was wholly meritless. Trump and his attorneys were

either reckless or extremely negligent at every step of this litigation. Their actions imposed upon

Wisconsin’s taxpayers the expense of defending the state’s election results and the decision made

by the nearly 3.3 million Wisconsinites who turned out to vote. The Court should make

Wisconsin’s taxpayers whole. It should also impose and additional sanction against Trump and his

attorneys, on a joint and several basis.

       Respectfully submitted this 31st day of March, 2021.

                                             /s/ Jeffrey A. Mandell
                                             Jeffrey A. Mandell
                                             Rachel E. Snyder
                                             Richard A. Manthe
                                             STAFFORD ROSENBAUM LLP
                                             222 W. Washington Ave., Suite 900
                                             Madison, WI 53701-1784
                                             Telephone: 608-256-0226
                                             Email: jmandell@staffordlaw.com
                                             Email: rsnyder@staffordlaw.com
                                             Email: rmanthe@staffordlaw.com

                                             Attorneys for Defendant,
                                             Governor Tony Evers




                                                30
        Case 2:20-cv-01785-BHL Filed 03/31/21 Page 31 of 31 Document 145
